UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 8)* MSC INDUSTRIAL DIRECT CO., INC. (Name of Issuer) CLASS A COMMON STOCK, PAR VALUE $. (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 553 SCHEDULE 13G Page2 of6 Pages 1 NAME OF REPORTING PERSON Marjorie Gershwind 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.0% 12 TYPE OF REPORTING PERSON IN CUSIP No. 553 SCHEDULE 13G Page3 of6 Pages AMENDMENT NO.8 TO SCHEDULE 13G This Amendment No.8 to Schedule 13G is filed by Marjorie Gershwind (“Ms. Gershwind”) to amend and restate in its entirety the Schedule13G, originally filed on February 14, 1996, as amended by Amendment No. 1, filed on February 17, 2004, Amendment No. 2, filed on February 10, 2005, Amendment No. 3, filed on January 23, 2006, Amendment No. 4, filed on February 12, 2007, Amendment No. 5, filed on February 14, 2008,Amendment No. 6 filed on February 17, 2009 and Amendment No. 7, filed on February 12, 2010, with respect to the Class A Common Stock (as defined below) of MSC Industrial Direct Co., Inc. (the “Company”). This Amendment No.8 reflects shares beneficially owned by Ms. Gershwind and shares of the Company outstanding as of the date hereof. Item 1. (a) NAME OF ISSUER MSC Industrial Direct Co., Inc. (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 75 Maxess Road Melville, New York 11747 Item 2. (a) NAME OF PERSON FILING Marjorie Gershwind (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE The address of the principal business office of Ms. Gershwind is c/o MSC Industrial Direct Co., Inc., 75 Maxess Road, Melville, New York 11747. (c) CITIZENSHIP United States. (d) TITLE OF CLASS OF SECURITIES Class A Common Stock, par value $.001 per share (the “Class ACommon Stock”) (e) CUSIP NUMBER Item 3. Not applicable. Item 4. OWNERSHIP. (a) AMOUNT BENEFICIALLY OWNED: As of the date hereof, Ms. Gershwindmay be deemed to beneficially own3,213,966 shares of Class A Common Stock as a result of her direct or indirect ownership of, and/or voting and dispositive power over: CUSIP No. 553 SCHEDULE 13G Page4 of6 Pages (a) 274,451shares of Class A Common Stock held by Ms. Gershwind; (b) 832 shares of Class A Common Stock held by The Gershwind Family Foundation, of which Ms. Gershwind is a trustee; (c) 2,604,996shares of Class B Common Stock, par value $.001 per share, that are convertible into shares of Class A CommonStock on aone-for-one basis (the “Class B Common Stock"), held by Ms. Gershwind; and (d) 333,687shares ofClass B CommonStockheld bya grantor retainedannuitytrust, of which Ms. Gershwind is a settlor and the trustee. Ms. Gershwind disclaims beneficial ownership of all shares of Class A and Class B Common Stock owned by the grantor retained annuity trust referred to above. (b) PERCENTAGE OWNED: Based on calculations made in accordance with Rule 13d-3, and there being45,989,609shares of Class A Common Stock outstanding as of January 3, 2011 (as reported by the Company in its Quarterly Report on Form 10-Q for the fiscalquarter endedNovember 27,2010),Ms. Gershwind may be deemed to beneficially own approximately 7.0% of the outstanding ClassA Common Stock. CUSIP No. 553 SCHEDULE 13G Page5 of6 Pages (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS POWER TO DIRECTTHE DISPOSITION: (i) Sole voting power: (ii) Shared voting power: 0 (iii) Sole dispositive power: (iv) Shared dispositive power: 0 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF SUBSIDIARY WHICH ACQUIRED THESECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Not applicable. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] CUSIP No. 553 SCHEDULE 13G Page6 of6 Pages SIGNATURES After reasonable inquiry and to my best knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February 9, 2011 By: /s/J. Robert Small J. Robert Small Attorney-in-fact
